Citation Nr: 1755266	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-04 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for hypertension (claimed as high blood pressure).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1982 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a hearing in September 2014 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the claims file.  The issues on appeal were remanded to the Agency of Original Jurisdiction (AOJ) in July 2015 for additional development.  There has been substantial compliance with the Board's remand, and the appeal has now been returned to the Board for appellate review.


FINDINGS OF FACT

1.  A left shoulder disability is not attributable to or related to service.  

2.  Hypertension is not attributable to or related to service.  


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred or aggravated in active service nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2017).

2.  Hypertension was not incurred or aggravated in active service nor may it be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As noted the issues on appeal were remanded to the AOJ in July 2015 to obtain additional medical addenda.  That development has been accomplished and thus, there is substantial compliance with the Board's remand such that appellate review may proceed.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, hypertension and arthritis will be presumed to have been incurred in or aggravated by service if such diseases become manifest to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 U.S.C. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

Left Shoulder

The Veteran contends that he injured his shoulder in service.  His service treatment records (STR) do not show injuries to his left shoulder.  His September 2002 separation examination and report or medical history listed complaints of crepitus of both shoulders.

The post-service evidence showed that the Veteran reported left shoulder pain during a February 2007 private physician appointment.  He reported hurting his left shoulder in 2004 or 2005 and recently hurting it skiing when he fell on it and jerked it.  He reported pain, but had full range of motion.

During a March 2010 VA examination, the Veteran reported that he had a sensation of pain and loss of strength in his left shoulder since 1999.  On examination, he had full range of motion upon testing.  He was diagnosed with bursitis of his left shoulder, resolved and that it did not affect his usual daily activities.  

A March 2010 image of the left shoulder revealed a normal shoulder with a preserved joint.  The VA physician opined that the Veteran's shoulder was within normal limits.  

The Veteran testified at his September 2014 hearing that he injured his left shoulder while rappelling, but did not report his injury.

In September 2015, the Veteran underwent a disability benefits questionnaire (DBQ) for shoulder and arm conditions.  The Veteran's claims file was reviewed.  He was diagnosed with a left bicipital tendon tear, glenohumeral joint osteoarthritis, and acromioclavicular joint osteoarthritis.  The Veteran claimed that he injured his left shoulder lifting a gun in 1985 and that he tore his left bicep while rappelling in 1990, but never reported his injuries.  The VA examiner was unable to find a report or complaint of left shoulder condition in the Veteran's claims file.  No flare-ups were reported.  He reported a decreased range of motion in his left shoulder and difficulty lifting overhead.  On examination, his left shoulder had normal flexion and external rotation, 0 to 155 degrees of abduction, and 0 to 45 degrees of internal rotation.  Pain was noted on examination and caused functional loss.  The Veteran had arthroscopic surgery of his left shoulder in June 2014 to repair a rotator cuff tendon and torn bicep tendon.  In April 2005, the Veteran had a magnetic resonance image (MRI) of his left shoulder because he had pain from lifting heavy furniture and a skiing accident.  An October 2015 MRI revealed that the Veteran had a complete tear of the supraspinatus tendon, a full-thickness tear of the anterior fibers of the infraspinatus tendon, a full-thickness tear of the bicep tendon, and acromioclavicular and glenohumeral joint osteoarthritic changes.  The examiner opined that the Veteran's left shoulder condition was less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness as the STRs failed to show any report, diagnosis, or treatment of a left shoulder condition.  Also, the Veteran's first reported treatment for his left shoulder occurred in April 2005, years after his active duty service and for pain caused by moving furniture and skiing.  The examiner was unable to find any nexus evidence that connected the Veteran's left shoulder condition to his active duty service.  

Hypertension

The STRs do not show complaints of, treatment for, or a diagnosis of hypertension.  The Veteran had the following blood pressures in February 1984, November 1993, September 1994, and September 1995: 120/80, 153/88, 140/86, 140/85, respectively.  He also had undated blood pressures of 118/76, 122/81, and 146/96.  His blood pressure during his September 2002 separation examination was 134/87.

The post-service evidence, in January 2008, the Veteran reported for a private physician appointment for cold symptoms.  He had a blood pressure reading of 150/93 and was instructed to return for a hypertension screening.  No records of a follow-up appointment were found.  

During a March 2010 VA examination, the Veteran reported that he started taking medication for hypertension 18 months earlier.  He reported onset in 1993.  As the VA examiner did not have the claims file for review, he did not provide a nexus opinion, but found that the Veteran had a current diagnosis of hypertension.

In September 2015, the Veteran underwent an in-person examination for hypertension.  The Veteran's claims file was reviewed.  The examiner concluded that the Veteran's hypertension was less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness as the Veteran did not complain about high blood pressure until 2009, which was seven years after his active duty service.  There was no diagnosis of hypertension during active service.  The Veteran had the following blood pressures in January 1993, September 1994, and September 1995: 153/88, 140/86, 140/85, respectively.  These were the highest readings of his military career and these isolated readings did not fulfill the criteria for a diagnosis of hypertension.  The Veteran began taking medication for hypertension in April 2009.  Subsequently, an addendum opinion was requested as the September 2015 examiner initially provided a positive etiology opinion for the Veteran's hypertension before concluding with a negative etiology opinion and supporting rationale.  In November 2015, the same VA examiner opined that the Veteran's hypertension was less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness as the Veteran did not complain of high blood pressure until 2009, seven years after his service, and the three elevated blood pressure readings listed in 1993, 1994, and 1995 are the highest isolated readings which did not fulfill the criteria for hypertension.  

Analysis

In this case, the VA examiners were aware of the Veteran's medical history, provided fully articulated opinions, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to these opinions, and the most probative value in this case, as such opinions are well reasoned, detailed, consistent with other evidence of record, and included a review of the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Board has considered the Veteran's own opinion that a left shoulder condition and hypertension began in service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran is competent in this case to report his symptoms, but nothing in the record demonstrated that he has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed conditions.  Therefore, a medical expert opinion would be more probative regarding the causation question in this case and has been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Thus, the Veteran's opinion is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

As to the left shoulder specifically, as the evidence fails to show that arthritis manifested to a degree of 10 percent or more within one year of the Veteran's discharge from service, meaning by September 2003, the Board finds that service connection on a presumptive basis is not warranted.  As discussed above, there is no diagnosis of left shoulder disability until several years after service, much less to the required compensable degree according to 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2017).  Moreover, a March 2010 image of the left shoulder revealed a normal shoulder with a preserved joint.  The VA physician opined that the Veteran's shoulder was within normal limits.  Although the Veteran has reported that he sustained two injuries in service which he did not report, the Board acknowledges that he reported bilateral shoulder symptoms on separation.  However, the majority of the post-service medical records show several post-service intercurrent left shoulder injuries.  More importantly, there is no nexus between the currently diagnosed left shoulder disabilities as shown on VA examination in 2015 and the Veteran's report of continuous left shoulder symptoms since service.  As the Veteran is not competent to provide such a nexus without the requisite skill, knowledge or expertise in medicine, the Board must accord greater probative weight to the recent VA examiner.  

As to hypertension specifically, as the evidence fails to show that hypertension manifested to a degree of 10 percent or more within one year of the Veteran's discharge from service, meaning by September 2003, the Board finds that service connection on a presumptive basis is not warranted.  As discussed above, there is no diagnosis of hypertension until several years after service, much less to the required compensable degree according to 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as hypertension is a chronic disease as per 38 C.F.R. § 3.309.  As already discussed above, the evidence fails to show any manifestations of hypertension in service per the recent medical opinion who found the isolated elevated inservice blood pressure readings not to indicate the onset of hypertension or to be related to the current diagnosis of such, and therefore, does not show a continuity of symptoms since service.  There is no indication of hypertension until 2008 at the earliest.  In this case, the contemporaneous service records weigh against any finding of a continuity of symptomatology since service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

The most probative evidence establishes that a left shoulder disability and hypertension is not related to service.  Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.




							(Continued on the next page)

ORDER

Service connection for a left shoulder disability is denied.

Service connection for hypertension (claimed as high blood pressure) is denied.





S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


